DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 9/13/22 after final rejection of 6/13/22.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered. The Office action on currently pending claim 1 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the shape memory alloy is in the pre-deformed shape” and “the shape memory alloy is in the second shape”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitations: “the shape memory alloy consists of a material that: when the shape memory alloy is in the second shape, blocks (a) at least a portion of a path of the first portion of the airflow to the first computing component and (b) does not block a path of the second portion of the airflow to the second computing component; and when the shape memory alloy is in the pre-deformed shape, (c) does not block the path of the first portion of the airflow to the first computing component and (d) blocks at least a portion of the path of the second portion of the airflow to the second computing component”.  
However, the aforementioned features are not enabled, since as depicted on Fig. 5.1-5.3, the passive flappers (522) are hinge-mounted non-bending rotating linear pieces of material. Therefore, said non-bending rotating linear pieces of material do not change their shape, but just rotating (preserving their original linear shape) around the axes of the respective hinges to block the airflow (see flappers (522A) on Fig. 5.3). Therefore, the structure as recited in the amended claim 1 contradicts to what is depicted on said Fig. 5.1-5.3 and is not enabled and a person of ordinary skill in the relevant art will not be able to make and use the claimed invention without resorting to undue experimentation. See In re Brown, 477 F.2d 946, 177 USPQ 691 (CCPA 1973); In re Ghiron, 442 F.2d 985, 169 USPQ 723 (CCPA 1971); In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as obvious over US 2013/0242504 to Cartes in view of  US 2015/0271957 to Pal, US 4,441,653 to Grudich, and US 2005/0121945 to Browne et al. (Browne), or alternatively, in view of US 8, 723, 534 to Chey et al. (Chey), Pal, Grudich, and Browne.
Regarding claim 1, Cartes discloses (Fig. 1-3) a chassis (114), comprising: a first computing component (110); a second computing component (110); an air mover (i.e., “fans”, par. [0009]-[0011], [0021], etc.) that generates an airflow in the chassis used to thermally manage the first computing component and the second computing component (see “thermal control” (106)]; an airflow control component (106, 112) adapted to: modify (by louvers (112)) a first portion of the airflow proximate to the first computing component based on a corrosion rate of the first computing component without modifying a second portion of the airflow proximate to the second computing component (par. [0014]), wherein the airflow control component comprises a passive flapper (112), wherein  the passive flapper (112) in the second position / shape (e.g., see bottom four flappers on Fig. 1) blocks (a) at least a portion of a path of the first portion of the airflow to the first computing component (bottom component (110) on Fig. 1) and (b) does not block a path of the second portion of the airflow to the second computing component (upper component (110) on Fig. 1); and when the passive flapper (112) is in the pre-deformed shape / position (e.g., see upper four flappers), (c) does not block the path of the first portion of the airflow to the first computing component and (d) blocks at least a portion of the path of the second portion of the airflow to the second computing component (par. [0014]).
Examiner’s Note: since the airflow control component (106, 112) modifies the airflow based on a specific temperature signal received from thermal sensors (108) of the computer components (110), it can be said that said modification is based on the corrosion rate of said computing components, since the corrosion rate of the computer components is inherently linked to the temperature thereof.
Alternatively, Chey discloses the use of the corrosion sensors (Fig. 2) for anticipating and mitigating corrosion related failures in computer systems (col. 1, ll. 7-24).
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have used the corrosion sensors as taught by Chey in conjunction with the system of Cartes, in order to control the first portion of the airflow based on the corrosion rate of the first commuter component, for the benefits of anticipation and mitigation of the corrosion related failures  (Chey, col. 1, ll. 7-24). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Cartes alone or as modified by Chey does not disclose: wherein the passive flapper comprises a shape memory alloy that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape.
Pal discloses an air cooling arrangement (Fig. 1-5) wherein an airflow control component comprises: a passive flapper (22, 24) that comprises a shape memory alloy (26) that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy (26) consists of a material that: blocks (indirectly, via (24)) at least a portion of a path of the airflow (i.e., between wiring boards (14)) when the shape memory alloy (26) is in the second shape; and does not block the path of the airflow when the shape memory alloy (26) is in the pre-deformed shape (par. [0010], [0022]).
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Cartes or to Cartes-Chey combination by providing passive flappers comprising shape memory alloy, as taught by Pal, so the resulting combination would have: the passive flapper that comprises a shape memory alloy that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape, in order to provide simplified  design which does not require to draw additional electrical power to work. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Yet alternatively, Grudich discloses (Fig. 1-3) a passive flapper (20, 22) comprising: a temperature sensitive material (bi-metal, col. 2, ll. 55+) that modifies its structure from a second shape (20, 22) to a pre-deformed shape (20a, 22a) when the temperature of the material rises above a threshold, wherein the material blocks at least a portion of an airflow path (through the pipe (10)) when the material is in the second shape (20, 22); and does not block the airflow path when the material is in the pre-deformed shape (20a, 22a), (col. 2, ll. 55+).
Furthermore, Browne discloses (Fig, 2a, 2b) a concept, wherein the entire piece of the shape memory alloy material controls an airflow, i.e., the airflow control device (20), which is made of the active shape memory alloy material (16), which controllably changes its shape based on its temperature to control the airflow (par. [0026]-[0030]).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Cartes or to Cartes-Chey combination by providing passive flappers comprising shape memory alloy material, as taught by combined teachings of Pal, Grudich, and Browne, so the resulting combination would have: the passive flapper that comprises a shape memory alloy that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape, in order to provide simplified  design which does not require to draw additional electrical power to work. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, Applicant contends that, allegedly, “Applicant respectfully asserts that the shape memory alloy as recited in independent claim 1 is supported in paragraph [00101] of the Specification… Applicant further asserts that the description of FIGs. 5.1-5.3 are intended to be non-limiting. See Specification at paragraph [00162]. Accordingly, Applicant respectfully requests withdrawal of the rejection”.
In response the Office would like to direct the Applicant’s attention to the fact that the outstanding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 1 is an enablement rejection, i.e., not the written description requirement rejection. While the specification briefly and in generic terms mentions that the shape memory alloy may be a material that deforms in shape based on a change in temperature, nevertheless, it describes specific embodiments, which do not employ the aforementioned features, but instead as depicted on Fig. 5.1-5.3, describes the passive flappers (522) that are hinge-mounted non-bending rotating linear pieces of material. Therefore, said non-bending rotating linear pieces of material do not change their shape, but just rotating (preserving their original linear shape) around the axes of the respective hinges to block the airflow (see flappers (522A) on Fig. 5.3). Therefore, the Office remains of the opinion that the structure as recited in the amended claim 1 contradicts to what is depicted on said Fig. 5.1-5.3 and is not enabled and a person of ordinary skill in the relevant art will not be able to make and use the claimed invention without resorting to undue experimentation. See In re Brown, 477 F.2d 946, 177 USPQ 691 (CCPA 1973); In re Ghiron, 442 F.2d 985, 169 USPQ 723 (CCPA 1971); In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
Furthermore, regarding the art rejection, Applicant has provided only conclusory statement that, allegedly, “Cartes does not disclose the concept of using a passive flapper that, when in a pre-deformed shape, both blocks one portion of airflow to one computing component and also does not block a second portion of airflow to a second computing component. Further, Cartes does not disclose the concept of that passive flapper, when in a second shape, both blocking the second portion of airflow to the second computing component and also not blocking the first airflow to the first component”. 
On the contrary, the rejection has been modified to meet the aforementioned limitations as explained in the body of the rejection above.
Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835